DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Appetecchi et al. "Chemical–physical properties of bis (perfluoroalkylsulfonyl) imide-based ionic liquids" and further in view of Reiter et. al. "N-Allyl-N-methylpiperidinium bis (trifluoromethanesulfonyl) imide—A film forming ionic liquid for graphite anode of Li-ion batteries." 
Regarding claim 17, Appetecchi discloses an ionic liquid (P301; Table 1; Heading; “Ionic Liquid Sample”) comprising the association of a cation having the following formula (P301; Table 1; PYR1(2O2)):

    PNG
    media_image1.png
    288
    405
    media_image1.png
    Greyscale

in which:
R1 is an alkyl group comprising 1 carbon atom which is an acyclic hydrocarbon group;
n is an integer, 1, which is within the claimed range of 0 to 3; 
m is an integer, 2, which is within the claimed range of 1 to 4; and
and an anion chosen from an imide anion (P301; Table 1; TFSI).
Appetecchi further teaches wherein R2 terminates with a carbon-carbon single bond and therefore does not teach wherein R2 terminates with an allylic double bond. 
Thus, Appetecchi does not disclose wherein the ionic liquid comprises the association of the cation has the following formula (I): 

    PNG
    media_image2.png
    172
    311
    media_image2.png
    Greyscale

Reiter teaches an ionic liquid (P23; Fig. 1) comprising the association of a similar cation having the following formula (P23; Fig. 1; PP13*TFSI):

    PNG
    media_image3.png
    288
    343
    media_image3.png
    Greyscale

in which:
R2 terminates with an allylic double bond which provides the ionic liquid with a SEI-forming ability in addition to having a lower viscosity, higher conductivity, and high electrochemical stability compared to a cation in which R2 terminates with a carbon-carbon single bond (P22; C2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the R2 terminating carbon-carbon single bond of the cation of Appetecchi such that R2 terminates with an allylic double bond as taught by Reiter in order to have the claimed formula to provide the ionic liquid with a SEI-forming ability in addition to having a lower viscosity, higher conductivity, and high electrochemical stability compared to a cation in which R2 terminates with a carbon-carbon single bond and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the cation of formula (I) has the following specific formula (Ib) (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI):

    PNG
    media_image4.png
    153
    249
    media_image4.png
    Greyscale


Regarding claim 19, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein R1 is an alkyl group comprising 1 carbon atom (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI) which is within the claimed range of 1 to 4 carbon atoms.
Regarding claim 20, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein m is 2 (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI).
Regarding claim 21, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion (Appetecchi; P301; Table 1; TFSI).
Regarding claim 22, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion having the following formula (II’) (Appetecchi; P301; Table 1; TFSI):

    PNG
    media_image5.png
    153
    249
    media_image5.png
    Greyscale

in which R2 and R3 represent, independently from each other, a perfluorocarbon group.
Regarding claim 23, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion which has the following formula (V) (Appetecchi; P301; Table 1; TFSI):

    PNG
    media_image6.png
    192
    280
    media_image6.png
    Greyscale

Regarding claim 24, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the ionic liquid has the following formula (VII) (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI):

    PNG
    media_image7.png
    268
    343
    media_image7.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
First, the Applicant argues that the skilled artisan would not have been motivated to add the isolated vinyl group of Reiter to the ether group of Appetecchi to form a vinyl ether group and there is no reasonable expectation that the produced compound would result in a decreased viscosity of the ionic liquid. The Applicant uses Zhao as evidence which teaches that ℼ- ℼ interactions of the functional groups affect the viscosity of the ionic liquid (Zhao; P307). Therefore, since a vinyl ether group represents a three-atom ℼ-bonding system, a cation having a vinyl ether group cannot necessarily expected to result in an ionic liquid with a decreased viscosity such as the case in Reiter having the vinyl group.
The Examiner respectfully disagrees.  As evidenced by, Wang
 et al. "Functionalized 1, 3-dialkylimidazolium bis (fluorosulfonyl) imide as neat ionic liquid electrolytes for lithium-ion batteries," vinyl groups and ether groups each independently improve the viscosity of ionic liquids (Wang; P148; C2, P149; Fig. 1). Thus, the skilled artisan would have been motivated to try modifying the ether group of Appetecchi with a terminal allylic double bond as taught by Reiter to form a vinyl ether group to improve the viscosity of the ionic liquid.  Furthermore, setting aside the improved viscosity, there were other motivations to combine Reiter with Appetecchi such as providing the ionic liquid with a SEI-forming ability in addition to having a higher conductivity, and a higher electrochemical stability (Reiter; P22; C2).
Next, the Applicant argues that unexpected results were achieved with the claimed ionic liquid, i.e. the decreased viscosity. 
The Examiner respectfully disagrees. PYR1(2O2), a compound similar to the claimed compound, has a viscosity (Appetecchi; Table 2; 71 ± 4 mPa.s) lower than Example 2 (instant specification; table; 79.2 mPa.s) and Example 3 (instant specification; table; 100.8 mPa.s) of the instant specification. Furthermore, claim 1 is not commensurate in scope with Examples 2 and 3 of the instant specification. If applicant is attempting to argue unexpected results, an affidavit or declaration in support of said results should be presented. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724               

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759